Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Media Advisory - Oncolytics Biotech(R) Inc. to Present at BioPartnering North America CALGARY, Feb. 5 /CNW/ - Dr. Brad Thompson, President and CEO of Oncolytics Biotech Inc. (TSX: ONC, NASDAQ: ONCY), will present a corporate overview of the Company at the 7th Annual BioPartnering North America Conference on Monday, February 9, 2009 at 4:30 p.m. PST. The event will be held at the Westin Bayshore Resort in Vancouver, B.C. from February 8-10, About BioPartnering North America Now in its seventh year, BioPartnering North America (BPN) offers excellent partnering opportunities for lifescience innovators and investors.
